CERTIORARI. Record. Summons issued 9th June, 1836, returnable Wednesday, June 15th, 1836; on which day the defendant appeared and craved a reference, which was granted; and John Moody, Peter *Page 204 
B. Dulaney and Elihu Jefferson, were appointed to meet on Saturday,June 25th. Saturday, June 25th, the referees were summoned and qualified, "who report the sum of $26 18 due the plaintiff, for which I enter judgment, with costs."
Exception. That it does not appear that there was any adjournment of the cause from the 15th of June, 1836, the day of defendant's appearance, to the 25th of June, when judgment was rendered.
The Court held the entry that the referees were appointed to meet on Saturday, June 25th, to he a sufficient adjournment of the cause to that day.
                                                     Judgment affirmed.